     Case 2:19-cv-03621 Document 1 Filed 06/20/19 Page 1 of 17 PageID #: 1



BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 116425

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



Eun K. Park, individually and on behalf of all others
similarly situated,                                            Docket No:

                                         Plaintiff,            CLASS ACTION COMPLAINT

                             vs.
                                                               JURY TRIAL DEMANDED
Forster & Garbus, LLP,

                                         Defendant.


       Eun K. Park, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against Forster & Garbus, LLP (hereinafter referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices
Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                   JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331
and 15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the
events or omissions giving rise to the claim occurred in this Judicial District.



                                                  1
     Case 2:19-cv-03621 Document 1 Filed 06/20/19 Page 2 of 17 PageID #: 2



          4.    At all relevant times, Defendant conducted business within the State of New
York.


                                             PARTIES
          5.    Plaintiff Eun K Park is an individual who is a citizen of the State of New York
residing in Queens County, New York.
          6.    Plaintiff is a natural person allegedly obligated to pay a debt.
          7.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.    On information and belief, Defendant Forster & Garbus, LLP, is a New York
Limited Liability Partnership with a principal place of business in Suffolk County, New York.
          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly
owed by consumers.
          11.   The principal purpose of Defendant's business is the collection of such debts.
          12.   Defendant uses the mails in its debt collection business.
          13.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                                           THE FDCPA
          14.   Congress enacted the FDCPA upon finding that debt collection abuse by third
party debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at
2 (1977), reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
          15.   The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell
v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
          16.   To further these ends, the FDCPA “establishes certain rights for consumers whose
debts are placed in the hands of professional debt collectors for collection.” Vincent v. The
Money Store, 736 F.3d 88, 96 (2d Cir. 2013).
          17.   In order for consumers to vindicate their rights under the statute, the FDCPA
“grants a private right of action to a consumer who receives a communication that violates the



                                                  2
      Case 2:19-cv-03621 Document 1 Filed 06/20/19 Page 3 of 17 PageID #: 3



Act.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 91 (2d Cir. 2008).
         18.    Thus, “the FDCPA enlists the efforts of sophisticated consumers ... as 'private
attorneys general' to aid their less sophisticated counterparts, who are unlikely themselves to
bring suit under the Act, but who are assumed by the Act to benefit from the deterrent effect of
civil actions brought by others.” Jacobson, 516 F.3d at 91.
         19.    To this end, in determining whether a collection letter violates the FDCPA, courts
in the Second Circuit utilize “the least sophisticated consumer” standard. Jacobson, 516 F.3d at
90. “The test is how the least sophisticated consumer—one not having the astuteness of a
'Philadelphia lawyer' or even the sophistication of the average, everyday, common consumer—
understands the notice he or she receives. Russell, 74 F.3d at 34.
         20.    The least sophisticated consumer standard pays no attention to the circumstances
of the particular debtor in question. See Easterling v. Collecto, Inc., 692 F.3d 229, 234 (2d Cir.
2012). Specifically, it is not necessary for a consumer to show that he or she was confused by
the communication received. See Jacobson, 516 F.3d at 91. Likewise, the consumer's actions in
response to a collection letter are not determinative of the question of whether there has been a
violation of the FDCPA. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y.
2013).
         21.    Under the least sophisticated consumer standard, collection letters violate the
FDCPA “if they are open to more than one reasonable interpretation, at least one of which is
inaccurate.” Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993).
         22.    Moreover, a debt collector violates the FDCPA if its collection letter is
“reasonably susceptible to an inaccurate reading” by the least sophisticated consumer. DeSantis
v. Computer Credit, Inc., 269 F.3d 159, 161 (2d Cir. 2001).
         23.    Similarly, a collection letter violates the FDCPA “if it would make the least
sophisticated consumer uncertain as to her rights.” Jacobson, 516 F.3d at 90.
         24.    To recover damages under the FDCPA, a consumer does not need to show
intentional conduct on the part of the debt collector. Ellis v. Solomon & Solomon, P.C., 591 F.3d
130, 135 (2d Cir. 2010). Rather, “[t]he FDCPA is a strict liability statute, and the degree of a
defendant's culpability may only be considered in computing damages.” Bentley v. Great Lakes
Collection Bureau, 6 F.3d 60, 63 (2d Cir. 1993). A single violation of the FDCPA to establish
civil liability against the debt collector. Id.



                                                  3
     Case 2:19-cv-03621 Document 1 Filed 06/20/19 Page 4 of 17 PageID #: 4




                                         ALLEGATIONS
       25.     Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
       26.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of
a transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
       27.     The alleged Debt does not arise from any business enterprise of Plaintiff.
       28.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
       29.     At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
       30.     At the time the alleged Debt was assigned or otherwise transferred to Defendant
for collection, the alleged Debt was in default.
       31.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter
(“the Letter”) dated July 12, 2018. (A true and accurate copy is annexed hereto as “Exhibit 1.”)
       32.     The Letter conveyed information regarding the alleged Debt.
       33.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
       34.     The Letter was the initial written communication Plaintiff received from
Defendant concerning the alleged Debt.


                                        FIRST COUNT
                   Violations of 15 U.S.C. §§ 1692g(b), 1692e and 1692e(10)
       35.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       36.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
       37.     15 U.S.C. § 1692g(a)(3) provides that the written notice must contain a statement
that unless the consumer, within thirty days after receipt of the notice, disputes the validity of the
debt, or any portion thereof, the debt will be assumed to be valid by the debt collector.




                                                   4
      Case 2:19-cv-03621 Document 1 Filed 06/20/19 Page 5 of 17 PageID #: 5



       38.       15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a statement
that if the consumer notifies the debt collector in writing within the thirty-day period that the
debt, or any portion thereof, is disputed, the debt collector will obtain verification of the debt or a
copy of a judgment against the consumer and a copy of such verification or judgment will be
mailed to the consumer by the debt collector.
       39.       In order to be entitled to obtain verification of the debt or a copy of a judgment
against the consumer, the consumer must dispute the debt in writing.
       40.       15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a statement
that, upon the consumer's written request within the thirty-day period, the debt collector will
provide the consumer with the name and address of the original creditor, if different from the
current creditor.
       41.       In order to be entitled to obtain the name and address of the original creditor, if
different from the current creditor, the consumer must request such in writing.
       42.       A debt collector has the obligation not just to convey the 15 U.S.C. § 1692g
required disclosures, but also to convey such clearly.
       43.       Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed or contradicted by
other language in the communication.
       44.       Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed by other collection
activities during the 30-day validation period following the communication.
       45.       15 U.S.C. § 1692g(b) provides that collection activities and communication
during the 30-day period may not overshadow or be inconsistent with the disclosure of the
consumer's right to dispute the debt or request the name and address of the original creditor.
       46.       A collection activity or communication overshadows or contradicts the validation
notice if it would make the least sophisticated consumer uncertain or confused as to her rights.
       47.       The Letter states, “Please mail all correspondence and payments to the address
listed below.”
       48.       The Letter contains multiple addresses in its body below such statement, with no
direction as to which address the statement refers.




                                                  5
      Case 2:19-cv-03621 Document 1 Filed 06/20/19 Page 6 of 17 PageID #: 6



        49.     In order to be entitled to obtain verification of the debt or a copy of a judgment
against the consumer pursuant to 15 U.S.C. § 1692g(a)(4), the consumer must dispute the debt in
writing.
        50.     The Letter fails to instruct the consumer to which of the multiple addresses
provided written disputes must be sent.
        51.     As a result of the foregoing, the least sophisticated consumer would likely be
confused as to which of the multiple addresses she should send her written dispute.
        52.     As a result of the foregoing, the least sophisticated consumer would likely be
uncertain as to which of the multiple addresses she should send her written dispute.
        53.     Without clear direction as to where to mail her written dispute, the least
sophisticated consumer would likely not dispute the debt at all.
        54.     Without clear direction as to where to mail her written dispute, the least
sophisticated consumer would likely not dispute the debt at all because she would be frightened
of calling the collection agency where highly trained and aggressive debt collectors answer calls.
        55.     As a result of the foregoing, the Letter would likely discourage the least
sophisticated consumer from exercising her right to dispute the debt.
        56.     In order to be entitled to obtain the name and address of the original creditor
pursuant to 15 U.S.C. § 1692g(a)(5), the consumer must request such in writing.
        57.     The Letter fails to instruct the consumer to which of the multiple addresses
provided requests for the name of the original creditor must be sent.
        58.     As a result of the foregoing, the least sophisticated consumer would likely be
confused as to which of the multiple addresses she should send her request for the name of the
original creditor.
        59.     As a result of the foregoing, the least sophisticated consumer would likely be
uncertain as to which of the multiple addresses she should send her request for the name of the
original creditor.
        60.     Without clear direction as to where to mail her request for the name of the
original creditor, the least sophisticated consumer would likely not request this information at all.




                                                 6
     Case 2:19-cv-03621 Document 1 Filed 06/20/19 Page 7 of 17 PageID #: 7



       61.     Without clear direction as to where to mail her request for the name of the
original creditor, the least sophisticated consumer would likely not request this information at all
because she would be frightened of calling the collection agency where highly trained and
aggressive debt collectors answer calls.
       62.     As a result of the foregoing, the Letter would likely discourage the least
sophisticated consumer from exercising her right to request for the name of the original creditor.
       63.     As a result of the foregoing, the multiple addresses would likely make the least
sophisticated consumer confused as to her rights.
       64.     As a result of the foregoing, the multiple addresses would likely make the least
sophisticated consumer uncertain as to her rights.
       65.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses overshadow
the disclosure of the consumer's right to dispute the debt provided by 15 U.S.C. § 1692g(a)(3).
       66.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses overshadow
the disclosure of the consumer's right to receive verification of the debt or a copy of a judgment
against the consumer provided by 15 U.S.C. § 1692g(a)(4).
       67.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses overshadow
the disclosure of the consumer's right to request the name and address of the original creditor
provided by 15 U.S.C. § 1692g(a)(5).
       68.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses are
inconsistent with the disclosure of the consumer's right to dispute the alleged Debt provided by
15 U.S.C. § 1692g(a)(3).
       69.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses are
inconsistent with the disclosure of the consumer's right to receive verification of the debt or a
copy of a judgment against the consumer provided by 15 U.S.C. § 1692g(a)(4).
       70.     Defendant violated 15 U.S.C. § 1692g(b) as the multiple addresses are
inconsistent with the disclosure of the consumer's right to request the name and address of the
original creditor provided by 15 U.S.C. § 1692g(a)(5).
       71.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
       72.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.



                                                   7
      Case 2:19-cv-03621 Document 1 Filed 06/20/19 Page 8 of 17 PageID #: 8



        73.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C.
§ 1692e. Clomon, 988 F.2d at 1318.
        74.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of
which is inaccurate. Clomon, 988 F.2d at 1319.
        75.     A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer. DeSantis, 269 F.3d at 161.
        76.     The least sophisticated consumer could read the Letter and be reasonably
confused as to which of the multiple addresses provided she must send her written dispute.
        77.     The least sophisticated consumer could read the Letter and be uncertain as to
which of the multiple addresses provided she must send her written dispute.
        78.     The least sophisticated consumer could reasonably interpret the Letter to mean
that she could send her written dispute to any of the multiple addresses provided.
        79.     As a result of the foregoing, the Letter, in the eyes of the least sophisticated
consumer, it is open to more than one reasonable interpretation concerning where the consumer
must send her written dispute, at least one of which is inaccurate.
        80.     As a result of the foregoing, the Letter is reasonably susceptible to an inaccurate
reading by the least sophisticated consumer as to where the consumer must send her written
dispute.
        81.     Because the Letter is open to more than one reasonable interpretation in this
regard, it violates 15 U.S.C. §§ 1692e and 1692e(10).
        82.     The least sophisticated consumer could read the Letter and be reasonably
confused as to which of the multiple addresses provided she must send her request for the name
and address of the original creditor.
        83.     The least sophisticated consumer could read the Letter and be uncertain as to
which of the multiple addresses provided she must send her request for the name and address of
the original creditor.
        84.     The least sophisticated consumer could reasonably interpret the Letter to mean
that she could send her request for the name and address of the original creditor to any of the
multiple addresses provided.



                                                  8
      Case 2:19-cv-03621 Document 1 Filed 06/20/19 Page 9 of 17 PageID #: 9



       85.     As a result of the foregoing, the Letter, in the eyes of the least sophisticated
consumer, is open to more than one reasonable interpretation concerning where the consumer
must send her send her request for the name and address of the original creditor.
       86.     As a result of the foregoing, the Letter is reasonably susceptible to an inaccurate
reading by the least sophisticated consumer as to where the consumer must send her request for
the name and address of the original creditor.
       87.     Because the Letter is open to more than one reasonable interpretation in this
regard, it violates 15 U.S.C. §§ 1692e and 1692e(10).
       88.     For all of the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g(b),
1692e and 1692e(10) and is liable to Plaintiff therefor.


                                      SECOND COUNT
                   Violations of 15 U.S.C. §§ 1692g(a), 1692e and 1692e(10)
       89.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       90.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
       91.     15 U.S.C. § 1692g(a)(1) provides that the written notice must contain the amount
of the debt.
       92.     15 U.S.C. § 1692g(a)(2) provides that the written notice must contain the name of
the creditor to whom the debt is owed.
       93.     15 U.S.C. § 1692g(a)(3) provides that the written notice must contain a statement
that unless the consumer, within thirty days after receipt of the notice, disputes the validity of the
debt, or any portion thereof, the debt will be assumed to be valid by the debt collector.
       94.     15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a statement
that if the consumer notifies the debt collector in writing within the thirty-day period that the
debt, or any portion thereof, is disputed, the debt collector will obtain verification of the debt or a
copy of a judgment against the consumer and a copy of such verification or judgment will be
mailed to the consumer by the debt collector




                                                  9
    Case 2:19-cv-03621 Document 1 Filed 06/20/19 Page 10 of 17 PageID #: 10



        95.      15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a statement
that, upon the consumer’s written request within the thirty-day period, the debt collector will
provide the consumer with the name and address of the original creditor, if different from the
current creditor.
        96.      A debt collector has the obligation, not just to convey the required information,
but also to convey such clearly.
        97.      Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed or contradicted by
other language in the communication.
        98.      A collection activity or communication overshadows or contradicts the validation
notice if it would make the least sophisticated consumer uncertain or confused as to her rights.
        99.      The Letter buries the required validation notice within its text.
        100.     The required validation notice is contained in running text within the body of the
Letter, in the same font size and color as the rest of its body.
        101.     The Letter further diverts attention to the tabular box placed at its dead center,
containing various delineations of the amount owed.
        102.     The Letter additionally diverts attention to the capitalized, bolded, italicized and
underlined check payment information.
        103.     The Letter states “SEE IMPORTANT NOTICE ENCLOSED.” (Emphasis in
original.)
        104.     Such emphasized language further diverts attention         away from the required
validation notice.
        105.     The required validation notice, relative to other language in the Letter, is visually
inconspicuous.
        106.     The required validation notice cannot be readily discerned from the rest of the
language in the Letter.
        107.     The Letter contains no visually conspicuous transitionary language, such as “See
Important Notice Below,” directing Plaintiff’s attention to the required validation notice.
        108.     The Letter does not otherwise direct the consumer’s attention to the required
validation notice in any way.




                                                  10
    Case 2:19-cv-03621 Document 1 Filed 06/20/19 Page 11 of 17 PageID #: 11



       109.    The manner in which the Letter is formatted would likely make the least
sophisticated consumer uncertain as to her rights.
       110.    The manner in which the Letter is formatted would likely make the least
sophisticated consumer confused as to her rights.
       111.    The manner in which the Letter is formatted would likely make the least
sophisticated consumer overlook her rights.
       112.    The Letter is structured in such a way that it makes Plaintiff’s validation rights
difficult to read and easy to overlook.
       113.    The Letter is structured in such a way that it makes Plaintiff’s validation rights
appear as boilerplate language.
       114.    The Letter is structured in such a way that it makes Plaintiff’s validation rights
appear unimportant.
       115.    The Letter is structured in such a way that it discourages Plaintiff from reading
her validation rights.
       116.    As a result of the foregoing, the Letter would likely discourage the least
sophisticated consumer from exercising her right to dispute the alleged Debt.
       117.    As a result of the foregoing, the Letter would likely discourage the least
sophisticated consumer from exercising her right to request validation of the alleged Debt.
       118.    15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
       119.    15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       120.    A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C.
§ 1692e. Clomon, 988 F.2d at 1318.
       121.    A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of
which is inaccurate. Clomon, 988 F.2d at 1319.
       122.    A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer. DeSantis, 269 F.3d at 161.




                                                   11
    Case 2:19-cv-03621 Document 1 Filed 06/20/19 Page 12 of 17 PageID #: 12



       123.    Because the Letter is reasonably susceptible to an inaccurate reading by the least
sophisticated consumer it violates 15 U.S.C. § 1692e.
       124.    For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g(a), 1692e and
1692e(10) and is liable to Plaintiff therefor.


                                        THIRD COUNT
                    Violations of 15 U.S.C. §§ 1692g(b), 1692e and 1692e(10)
       125.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       126.    15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
       127.    15 U.S.C. § 1692g(a)(1) provides that the written notice must contain the amount
of the debt.
       128.    15 U.S.C. § 1692g(a)(2) provides that the written notice must contain the name of
the creditor to whom the debt is owed.
       129.    15 U.S.C. § 1692g(a)(3) provides that the written notice must contain a statement
that unless the consumer, within thirty days after receipt of the notice, disputes the validity of the
debt, or any portion thereof, the debt will be assumed to be valid by the debt collector.
       130.    15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a statement
that if the consumer notifies the debt collector in writing within the thirty-day period that the
debt, or any portion thereof, is disputed, the debt collector will obtain verification of the debt or a
copy of a judgment against the consumer and a copy of such verification or judgment will be
mailed to the consumer by the debt collector
       131.    15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a statement
that, upon the consumer's written request within the thirty-day period, the debt collector will
provide the consumer with the name and address of the original creditor, if different from the
current creditor.
       132.    A debt collector has the obligation, not just to convey the required information,
but also to convey such clearly.




                                                  12
    Case 2:19-cv-03621 Document 1 Filed 06/20/19 Page 13 of 17 PageID #: 13



       133.    Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed or contradicted by
other language in the communication.
       134.    Even if a debt collector conveys the required information accurately, the debt
collector nonetheless violates the FDCPA if that information is overshadowed by other collection
activities during the 30-day validation period following the communication.
       135.    15 U.S.C. § 1692g(b) provides that collection activities and communication
during the 30-day period may not overshadow or be inconsistent with the disclosure of the
consumer's right to dispute the debt or request the name and address of the original creditor.
       136.    A collection activity or communication overshadows or contradicts the validation
notice if it would make the least sophisticated consumer uncertain or confused as to her rights.
       137.    The Letter is from a law firm and states, “At this time, no determination has been
made as to whether a lawsuit will be commenced.”
       138.    The Letter is the initial communication which under law is required to
communicate the validation rights and a thirty-day period to exercise such rights.
       139.    It amounts to a violation of 15 U.S.C. § 1692g(b) to include any language to
overshadow the consumer's right to request validation.
       140.    The Letter sent by the debt collector which is a law firm and the mention of a
lawsuit, would intimidate the consumer against exercise of her validation rights.
       141.    The Letter sent by the debt collector which is a law firm and the mention of a
lawsuit, would override the consumer's right to dispute the debt in violation of 15 U.S.C. §
1692g(b).
       142.    The Letter sent by the debt collector which is a law firm and the mention of a
lawsuit, would override the consumer's right to request validation of the debt in violation of 15
U.S.C. § 1692g(b).
       143.    The Letter sent by the debt collector which is a law firm and the mention of a
lawsuit, would override the consumer's right to request the name and address of the original
creditor in violation of 15 U.S.C. § 1692g(b).




                                                 13
    Case 2:19-cv-03621 Document 1 Filed 06/20/19 Page 14 of 17 PageID #: 14



        144.    The least sophisticated consumer, upon reading the Letter sent by the debt
collector which is a law firm and the mention of a lawsuit, could reasonably interpret the Letter
to mean that even if she exercises her validation rights provided for in the validation notice
within the Letter, she could nevertheless be subject to legal action.
        145.    The least sophisticated consumer, upon reading the Letter sent by the debt
collector which is a law firm and the mention of a lawsuit, and in the absence of any further
explanation, could reasonably interpret the Letter to mean that even if she disputes the validity of
the alleged Debt provided for, in the validation notice within the Letter, she could nevertheless
be subject to legal action even during the verification process.
        146.    As a result of the foregoing, the Letter sent by the debt collector which is a law
firm and the mention of a lawsuit, would likely make the least sophisticated consumer confused
as to her rights.
        147.    As a result of the foregoing, the Letter sent by the debt collector which is a law
firm and the mention of a lawsuit, would likely make the least sophisticated consumer uncertain
as to her rights.
        148.    Defendant violated 15 U.S.C. § 1692g(b) as the Letter sent by the debt collector
which is a law firm and the mention of a lawsuit, would overshadow the disclosure of the
consumer's right to dispute the alleged Debt.
        149.    Defendant violated 15 U.S.C. § 1692g(b) as the Letter sent by the debt collector
which is a law firm and the mention of a lawsuit, would overshadow the disclosure of the
consumer's right to request validation of the alleged Debt.
        150.    Defendant violated 15 U.S.C. § 1692g(b) as the Letter sent by the debt collector
which is a law firm and the mention of a lawsuit, overshadows the disclosure of the consumer's
right to request the name and address of the original creditor.
        151.    Defendant violated 15 U.S.C. § 1692g(b) as the Letter sent by the debt collector
which is a law firm and the mention of a lawsuit, is inconsistent with the disclosure of the
consumer's right to dispute the alleged Debt.
        152.    Defendant violated 15 U.S.C. § 1692g(b) as the Letter sent by the debt collector
which is a law firm and the mention of a lawsuit, is inconsistent with the disclosure of the
consumer's right to request validation of the alleged Debt.




                                                 14
     Case 2:19-cv-03621 Document 1 Filed 06/20/19 Page 15 of 17 PageID #: 15



        153.    Defendant violated 15 U.S.C. § 1692g(b) as the Letter sent by the debt collector
which is a law firm and the mention of a lawsuit, is inconsistent with the disclosure of the
consumer's right to request the name and address of the original creditor.
        154.    15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
        155.    15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
        156.    A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C.
§ 1692e. Clomon, 988 F.2d at 1318.
        157.    A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of
which is inaccurate. Clomon, 988 F.2d at 1319.
        158.    A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer. DeSantis, 269 F.3d at 161.
        159.    The least sophisticated consumer could reasonably interpret the Letter to mean
that even if she exercises her validation rights provided for, in the validation notice within the
Letter, she could nevertheless be subject to legal action.
        160.    The least sophisticated consumer, upon reading legal threat, and in the absence of
any further explanation, could reasonably interpret the Letter to mean that even if she disputes
the validity of the alleged Debt provided for, in the validation notice within the Letter, she could
nevertheless be subject to legal action.
        161.    Because the Letter is open to more than one reasonable interpretation by the least
sophisticated consumer, it violates 15 U.S.C. §§ 1692e and 1692e(10).
        162.    Because the Letter is reasonably susceptible to an inaccurate reading by the least
sophisticated consumer, it violates 15 U.S.C. §§ 1692e and 1692e(10).
        163.    For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g(b), 1692e and
1692e(10) and is liable to Plaintiff therefor.


                                     CLASS ALLEGATIONS
        164.    Plaintiff brings this action individually and as a class action on behalf of all



                                                   15
     Case 2:19-cv-03621 Document 1 Filed 06/20/19 Page 16 of 17 PageID #: 16



persons similarly situated in the State of New York.
        165.    Plaintiff seeks to certify a class of:
                     All consumers to whom Defendant sent a collection letter
                     substantially and materially similar to the letter sent to Plaintiff,
                     which letter was sent on or after a date one year prior to the filing of
                     this action to the present.

        166.    This action seeks a finding that Defendant's conduct violates the FDCPA, and
asks that the Court award damages as authorized by 15 U.S.C. § 1692k.
        167.    The Class consists of more than thirty-five persons.
        168.    Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action
is superior to other available methods for the fair and efficient adjudication of this controversy.
        169.    The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests.
Defendant has acted in a manner applicable to the Class as a whole such that declaratory relief is
warranted.
        170.    Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues
raised by this action will not require extended contact with the members of the Class, because
Defendant's conduct was perpetrated on all members of the Class and will be established by
common proof. Moreover, Plaintiff has retained counsel experienced in actions brought under
consumer protection laws.


                                          JURY DEMAND
        171.    Plaintiff hereby demands a trial of this action by jury.


                                      PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment be entered:


                                                   16
   Case 2:19-cv-03621 Document 1 Filed 06/20/19 Page 17 of 17 PageID #: 17



               a. Certifying this action as a class action; and

               b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
               Class Counsel;

               c. Finding Defendant's actions violate the FDCPA; and

               d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

               e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

               f. Granting Plaintiff's costs; all together with

               g. Such other relief that the Court determines is just and proper.

DATED: June 18, 2019
                                          BARSHAY SANDERS, PLLC

                                          By: _/s/ Craig B. Sanders
                                          Craig B. Sanders, Esquire
                                          100 Garden City Plaza, Suite 500
                                          Garden City, New York 11530
                                          Tel: (516) 203-7600
                                          Fax: (516) 706-5055
                                          csanders@barshaysanders.com
                                          Attorneys for Plaintiff
                                          Our File No.: 116425




                                            17
